Per Curiam.

The insolvent act of 1811, which repealed the former act of 1801, required the insolvent to give notice of his discharge with the plea of the general issue. The act of the 3d April, 1801, (sess. 24. c. 131. s. 11.) allows the insolvent to plead the general issue, and give the special matter in evidence. By the repeal of the act of April, 1811, the former act of 1801 was revived. The question is, whether the mode of pleading required under the act of 1811, is to be pursued since its repeal. The rule of pleading prescribed by the act of 1801 applied only to discharges under that act. The discharge of the defendant was not admissible in evidence under the general issue, either at common law, or by the act of 1811. Any evidence that the defendant mentioned his discharge at the time of pleading the general issue, was properly overruled. The judgment below must, therefore, be affirmed.
Judgment affirmed.